Citation Nr: 0316262	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to September 
1952.  He evidently also served on active duty for training 
and inactive for training in the Army National Guard and Army 
Reserves from 1973 to 1990.  Specific dates of such service 
have not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the veteran's claim of entitlement to 
service connection for acute anxiety with severe depression.  


REMAND

The veteran does not appear to contend that his active duty 
in 1951-2 played a role in his current psychiatric 
disability.  Rather, he has indicated his belief that his 
subsequent Reserve and National Guard service, in particular 
a conflict with a superior officer, caused or aggravated his 
psychiatric disability, which has been diagnosed as anxiety, 
depression and bipolar disorder.  

Service connection for the veteran's psychiatric disorder may 
not be granted based on the disease having been aggravated 
during inactive duty for training (i.e. monthly drills), 
because such service counts as active duty only if an injury 
(as opposed to disease) was incurred in or aggravated during 
such service.  However, service connection may be established 
if the evidence shows that psychiatric disease was aggravated 
during active duty for training (i.e. summer encampments).

The veteran has submitted a medical opinion indicating that 
his Reserve service from 1985 to 1989 aggravated his pre-
existing psychiatric impairment. It is not clear from the 
available evidence whether any specific period of active duty 
for training, rather than his Reserve service in general, 
aggravated the pre-existing psychiatric disorder as defined 
in VA regulations.  The relationship between the veteran's 
periods of active duty for training and his psychiatric 
disability is therefore of great significance.

The veteran's periods of active duty for training during his 
20 years of Reserve service have not been verified.  In 
addition, he has submitted some copies of his medical and 
administrative records pertaining to his Reserve service.  VA 
has not, however, requested all of the relevant records from 
the Army Reserve Personnel Center (ARPERCEN).  The Board 
believes that the veteran's personnel records might shed 
additional light on the matter under consideration. 

The evidence indicates that the veteran has been awarded 
Social Security disability in November 1985 benefits based on 
his psychiatric impairment.  The medical evidence relied upon 
in awarding benefits may be relevant to the issue on appeal, 
and should be considered by the Board in determining the 
merits of the appeal.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED to Veterans Benefits Administration (VBA) for the 
following development:

1.  VBA should verify any period of 
active duty for training from 1983 to 
1990.  VA should also obtain through 
appropriate channels all medical and 
administrative/personnel records 
pertaining to the veteran's National 
Guard and Army Reserve service from 1973 
to 1990.

2.  VBA should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, VBA 
should re-adjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes); M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


